On Motion for Rehearing
We withdraw the last paragraph of our opinion and substitute for it the following:
Mrs. Burnett’s contributory negligence bars her recovery of damages and that of Mr. Burnett individually, but her negligence may not be imputed to her passenger, James Burnett, Jr., so the claim of James F. Burnett, Sr., as next friend of James Burnett, Jr. must be considered.
We hold that the jury’s negative findings as to defendant Jas. T. Howard’s 1) failure to keep a proper lookout and 3) having followed too closely were so contrary to the great weight and preponderance of the evidence as to be clearly wrong.
The judgment of the trial court is affirmed except as to the claim asserted by Jas. F. Burnett, Sr. as next friend of James Burnett, Jr., which is severed and is reversed and remanded.